*6MEMORANDUM **
Richard Adam appeals pro se the district court’s judgment dismissing his civil rights action against a state court judge who presided over guardianship proceedings involving Adam’s wife’s property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals for lack of subject matter jurisdiction, Kougasian v. TMSL, Inc., 359 F.3d 1136, 1139 (9th Cir.2004), and we affirm.
The district court properly dismissed this action for lack of subject matter jurisdiction under the Rooker-Feldman doctrine because Adam’s claims constitute a de facto appeal from the Hawaii state court judgment in the guardianship proceedings. See Kougasian, 359 F.3d at 1139—10.
Because the district court lacked subject matter jurisdiction over the action, it need not have reached the issues of judicial immunity and Adam’s purported representation of his minor daughter, and we will not consider these issues. See Worldwide Church of God v. McNair, 805 F.2d 888, 893 n. 5 (9th Cir.1986).
Adam’s remaining contentions lack merit.
Adam’s motion for leave to enter audio tapes as exhibits to his opening brief is denied. Appellee Nakamura’s motion for leave to file an answering brief is granted. The Clerk shall file the answering brief lodged on October 25, 2004.
AFFIRMED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.